UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8021



DOUGLAS LEIGH FAUCONIER,

                                           Petitioner - Appellant,

          versus


WILLIAM    SONDERVAN,     Commissioner    of
Corrections; MARY ANN SAAR, Secretary of the
Department of Public Safety and Correctional
Services; JOSEPH CURRAN, JR., The Attorney
General of the State of Maryland,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cv-01677-RDB)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Leigh Fauconier, Appellant Pro Se. Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas Leigh Fauconier seeks to appeal the district

court’s order dismissing as untimely his petition under 28 U.S.C.

§ 2254 (2000).     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Fauconier has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          DISMISSED




                               - 2 -